 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT interfere with,restrain,or coerce employees the exercise oftheir protected rights by refusing to bargain with the aforesaid Union as therepresentative of the employees in the above described unit.WE WILL NOT,in any like or related manner,interferewith,restrain, orcoerce our employees in the exercise of their right to self-organization, toform, join,or assist the above-named labor organization,or any other labororganization,to bargain collectively through representatives of their own choos-ing or to engage in other concerted activities for the purpose of collective bar-gaining or other mutual aid or protection,or to refrain from any or all suchactivities except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition of employ-ment,as authorized in Section 8(a)(3) of the Act.All our employees are free to become or refrain from becoming or remainingmembers of the above-named, or any other,labor organization except to the extentthat such right may be affected by an agreement authorized by Section 8(a) (3) ofthe Act,as aforesaid.THE GOLUB CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)CENTRAL MARKETS OPERATING CO., INC.,Employer.Dated-------------------By-------------------------------= ----------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, FourthFloor,The 120 Building,120 Delaware Avenue,Buffalo, New York 14202, Tele-phone 842-3100.Puritana Manufacturing CorporationandInternational LadiesGarmentWorkers'Union,AFL-CIO.Case21-CA-2094.June 16, 1966DECISION. AND ORDEROn February 28, 1966, Trial Examiner Ramey Donovan issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner'sDecision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a brief in support thereof.The Gen-eral Counsel also filed exceptions to the Trial Examiner's Decision.Pursuant to-the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.159 NLRB No. 45. PURITANAMANUFACTURINGCORPORATION519The rulings are hereby aflfrmed.1The Board has considered theTrial Examiner's Decision, the exceptions and the brief, and theentire record in this case, and hereby adopts the findings,2 conclu-sions3 and recommendations of the Trial Examiner, as modifiedherein.[The Board adopted the Trial Examiner's Recommended Orderwith the following modifications :[1.Add the following as paragraphs 1(b) and 1(c) and reletterthe present paragraphs consecutively.["(b)Taking motion pictures or other photographs of its employ-ees while they are engaged in picketing or in other union activitiesunder circumstances causing interference, restraint, or coercionwithin the meaning of Section 8 (a) (1) of the Act."[" (c)Creating the impression among its employees that theirunion activities are under observation."[2.Substitute for paragraph 1(d), now relettered paragraph 1(f),the following :["(f) In any other manner interfering with, restraining, or coerc-ing employees in the exercise of their rights guaranteed in Section 7of the Act."[3.Add the following as the fourth, fifth, and sixth paragraphsto the Appendix attached to the Trial Examiner's Decision :[`VE WILL NOT take motion pictures or other photographs of ouremployees while they are engaged in picketing or in other'We hereby correct the following inadvertent error in the Trial Examiner's Decisionin the third full paragraph on p. 523,Porter cameto theplant early in Februaryof 1965,not early in February of 19642The General Counsel excepts to the Trial Examiner's failure to find that the takingofmotion pictures of the strikers and pickets and of the general activity in front of theplant on April 21, 1965, by Manager Grace and his assistant,violated Section 8(a) (1)of the Act.As the General Counsel contends,the Board and courts have long held thatin the absence of any proper justification therefor,photographing strikers engaged inpicketing or employees engaged in other union activities constitutes illegal interference,restraint,and coercionAssociated Naval Architects,Inc,148 NLRB 1674, enfd 355F.2d 788(C.A.4) ; HudsonHosiery Company(Monroe Road Plant),109 NLRB 1410;The May Department Stores Company,59 NLRB 976,at 1010-11,enfd 154 F 2d 533(C.A. 8), cert. denied 329 U.S. 725Accordingly,we find Respondent's conduct in thisregard violative of Section8(a) (1) of the ActWe also agree with the General Counsel's further contentions that certain remarksofRespondent's supervisors, Santana and Perez, set forth by the Trial Examiner inhisDecisionat pp 522-523, also created the impression that the union activities ofthe employees were being observed and watched by the Respondent, and for this furtherreason,were violative of Section 8(a) (1) of the Act. SeeGal Tex Hotel Corporation,d/b/a Admiral Semmes Hotel and Motor Hotel,154NLRB338;Rosen Sanitary WipingCloth Co, Inc,154 NLRB 11853For the reasons expressed by the Trial Examiner,we agree that Respondent wasdiscriminatorily motivated in refusing to reinstate employees Maria Eugenia Velez, EdiliaNieves, Placida Haddock, Nilda Reyes, Rosa Julia Perez,Felix Nieves,and Felisa RiveraNieves on April 22, 1965, and the Respondent's conduct in this regard was violative ofSection 8(a) (1) and(3) of the Act.However,we find it unnecessary to further considerwhether Respondent's refusal to reinstate all strikers,except Ojeda, as required by thesettlement agreement constituted an independent violation of Section 8(a) (1) as foundby the Trial Examiner 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion activities under circumstances constituting interference,restraint, or coercion under Section 8(a) (1) of the Act.[WE WILL NOT create the impression among employees that theirunion activities are under observation.[WE WILL NOT discourage membership in or activities on behalfof the aforementioned Union, or any other labor organization,by discharging or discriminating against our employees with re-spect to hire, reinstatement, tenure, and other working conditions.[4.Add the following to the last paragraph of the Appendix toread :[WE WILL NOT in any other manner interfere with, restrain, orcoerce ... .[5.Add the following new paragraph as the final paragraph ofthe Appendix :["All our employees are free to become or remain, or to refrainfrom becoming or remaining, members of any labor organization,except to the extent that this right may be affected by an agreementin conformity with Section 8(a) (3) of the Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959."[6.Add the following immediately below the signature line atthe bottom of the Appendix attached to the Trial Examiner'sDecision :[NOTE.-We will notify the above-named employees if presentlyserving in the Armed Forces of the United States of their right tofull reinstatement upon application in accordance with the SelectiveService Act and the Universal Military Training and Service Act,as amended, after discharge from the Armed Forces.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEA charge of unfair labor practices and an amended charge were filed on April 23and 26, 1965, respectively, by the above-captioned Union.Under date of June 7,1965, the General Counsel of the Board issued a complaint against Respondent,PuritanaManufacturing Corporation. The case was heard before Trial ExaminerRamey Donovan in Santurce, Puerto Rico, on August 16 to 20 and August 23,1965.In issue was whether or not Respondent had violated Section 8 (a) (1) of theAct by certain specified conduct and statements and whether or not Respondent, inviolation of Section 8(a)(3) of the Act, had refused to reinstate seven namedemployees.Upon the entire record and from observation of the witnesses, I make thefollowing:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYRespondent is a Puerto Rico corporation with offices and a factory in AguasBuenas, Puerto Rico, where it is engaged in the manufacture of knitwear.'Duringa representative yearly period, Respondent, in the course and conduct of its busi-ness, purchased and had shipped to it from places outside Puerto Rico, goods and1Puritana also operates in the continental United Statesand has an office and plant InAltoona, Pennsylvania. PURITANA MANUFACTURING CORPORATION521merchandise valued in excess of $50,000; and, during said period, Respondentshipped products outside Puerto Rico valued in excess of $50,000.Respondent is an employer engaged in commerce within the meaning of the Act 2II.THE LABOR ORGANIZATIONINVOLVEDInternationalLadies Garment Workers' Union, AFL-CIO, is a labor organiza-tionwithin themeaningof the Act.III.THE ALLEGEDUNFAIR LABOR PRACTICESA. The events and factsThe instant plant had been operated for a number of years by an employer otherthan Respondent.The latter commenced its operation of the plant on January 1,1962.Grace, the principal management representative in the events of the instantcase,was first employed at the plant as chief engineer on September 1, 1963.3About the middle of December 1964, Porter, vice president of the Company with,headquarters in Altoona, Pennsylvania, notified Grace, who was serving as assist-antmanager, that he would become plant manager.Grace assumed the post ofmanager inJanuary 1965.As far as the record shows, the first employee contact with the Union occurredinAugust 1964.At that time, there was some mechanical malfunction in the airconditioning in part of the plant and a small group of employees walked out. Inthe general environs of the village area where the plant was located,this group ofemployees met union representatives and had some discussion regarding their situ-ation and possible union organization.Among the group were employees IrisDelgado, Placida Haddock, Maria Valez, and Felisa Rivera Nieves .4Edilla Nievesmay have also been in this group since she signed a union card in August 1964.Thereafter, in August and September 1964, the above employees, having receivedcards from the Union, gave cards to their fellow employees and solicited signa-tures thereon.This was carried on outside the plant at noon and at other times,and in or at employees' homes.Commencing around September 1964, five or sixpaid union organizers also, at various times, spoke to employees about the Unionand obtained signatures on cards.The organizing took place outside the plant,either in the street outside the factory building, before or after starting and quittingtime, or at lunch time .5 It was in the period starting in November 1964, however,that the organizing campaign assumed a more active and broader aspect and this,continued until April 1965.From the beginning and throughout the campaign, themost active employee organizer was Felisa Nieves.Other employees who signedcards, gave out union cards to fellow employees and solicited support for the Unionwere Felix Nieves, husband of Felisa Nieves, Maria Velez, Placida Haddock, NildaReyes, Iris Delgado, Rosa Julia Perez, and Juan Pagan Martinez.6The employeeorganizers'activity took place in front of the plant, before or after work and atlunch time,and in their homes or at the homes of fellow employees.At a Christmas party,7 around December 18, 1964, attended by, the plant employ-ees, a supervisor, Irma Santana, informed Iris Delgado that the Company did notwant the Union and that, if the employees continued their activity and interest inthe Union, the plant would close or move away .8At the same party and imme-diately after the party when the participants went to one of the employee's homefor further socializing,Santana asked Placida Haddock if she belonged to theUnion or had signed a card for the Union and whether she was a leader in the2Respondent's motionto correct the transcript is granted.8 The record indicatesthat Graceas chief engineer was professionallyconcerned withmatters of industrial engineering, such as operational methods and proceduresrelating tocosts and efficiency.4Referred Ito herein as FelisaNieves.5Thepicture conveyed by therecord isthat theplant was located in a rural or semi-rural area and nota metropolitancenter with large numbers of people going to and,fro inthe immediateareaof the plant.Activityin front of the plant and in the immediateplant areawould be relativelyconspicuous.6Among thesubstantial number of employees who signed union cards was, as mentioned,EdillaNieves, whosigned a cardin August1964 and signed another card in February 1965.7 One of the earlyfringe benefits introducedby Respondentshortly after it acquired the-plant.8 This and otherevidence concerning Santana is uncontroverted in the record. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion.Santana stated that it was known in the company office that Felisa andFelixNieves were leaders in the union movement.Approximately in February1965,Haddock visited Santana who was ill at home.On this occasion, Santanainquired as to how the union movement was going.When Haddock said that shedid not know, Santana expressed surprise because she said that she knew that Had-dock,Maria Velez, the Nieves couple, and others were among the union leaders.In January 1965, a group of about 10 or 12 employees met -in a restaurant.Among those present were Felisa and Felix Nieves, Julio Pagan Martinez, andMaria Velez.Several days later, Santana asked Felix Nieves if he had attendedthe meeting. In February 1965, Santana asked Felix Nieves, in the plant, how theunion movement was going.He told her to ask a union organizer. Santanareplied that, "Up in the office they gave me your name and told me I had a unionleader in my section." sOn a day during the first 2 weeks of April 1965, Supervisor Julia Perez advisedMaria Velez that Supervisor Hix, the head of the looping and finishing department,where Velez worked, had been informed that Velez was one of the employees thatwas most frequently seen speaking with union organizers.Perez warned Velez tobe very careful, that she was being watched and that she could be discharged at anytime.According to Perez, Hix had already said that Velez was talking too muchand not paying attention to her work.10In connection with the foregoing facts regarding Supervisors Santana and Perez,it is true that both these supervisors were friends of, and mingled socially with, theemployees with whom they spoke regarding the Union.However, this very factgave added authenticity and weight in the minds of their listeners to their warn-ings and other statements.Santana, for instance, did not in any way qualify herstatements regarding the'Company's opposition to the Union as mere guesswork orpersonal opinion on her part. She made positive statements, including the fact thatthe Company would, not might, close the plant or move if the union organizationpersisted.I find Santana's warnings and interrogations, addressed to Delegadoand Felix Nieves to be violative of Section 8(a)(1) of the Act. I also find theevidence regarding Santana to reflect Respondent's awareness of, and interest in,the union activity as early as December 1964, as well as knowledge and suspicionof the active role of various individual employees in the Union.Supervisor Julia Perez, at the time when the union movement actually began inearnest, in November 1964, expressed herself as in favor of the Union and encour-aged union activity as well as participated in such activity."However, duringthis early period when Perez was prounion,12 she never claimed or even hinted toany employee that her sentiments regarding the Union reflected or emanated fromRespondent.13Perez, indeed, had made it quite clear that her prounionism wasantagonistic to top management. She had informed her friends among the employ-ees in November that the reason a union was needed was because the new plantmanager, Grace, was not a reasonable man. In April 1965, when Perez warnedVelez that top management had been informed of Velez' close association withunion organizersand that she should be carefulsincemanagementcould dischargeher at any time, she was obviously warning Velez because of facts that she knew orpurported to know as a supervisor.The fact that Velez was her friend and thatPerez'motive was to forewarn Velez because of their friendship does not detractfrom the coercive nature of the message conveyed regarding higher management.As already observed, the friendship aspect lent authenticity and weight to the warn-ing.We find that Perez' warning to Velez was (1) that Velez and other employeeswere under observation by Respondent, at least ,from informers, regarding employee9 Santana was one of the supervisors in the dyehouse departmentGrace was veryclose to the dye department and took a personal interest in it because of numerous opera-tional problems therein10This evidence as to the Perez statements is likewise uncontroverted.11There is no evidence to indicate, or claim by Respondent, that Respondent was awareof Perez' attitude or conduct regarding the UnionRespondent states that it was unawareof Perez' prounion activity.We are satisfied that Respondent did not know of the fore-going and certainly that Respondent had not knowingly encouraged or fostered such anattitude on the part of Perez12 As time went on, Perez forsook any prounion role and she had no further connectionwith the prounion movement some time after her initial enthusiasm was manifested.11 Santana's antiunion statements, on the other hand, clearly purported to reflect thecompany position. PURITANAMANUFACTURINGCORPORATION523association with union organizers; and (2) that unless Velez acted with great careand circumspection regarding the Union, she could be, and, by clear implication,might be, discharged since already management, apparently for the first time, hadmentioned that Velez was talking too much while at work.We find that Perez inher aforedescribed statements to Velez was, in effect, a conduit of higher manage-ment's attitude -and that, so conveyed, the statements were violative of Section8(a)(1) of the Act.PlantManager Grace testified that he first became aware of union activity atthe plant in the latter part of January or early February 1965.He stated that theunion activity was obvious since the Union had vehicles with loudspeakers in frontof the plant and there were people distributing union literature outside the plant.As soon as he became aware of the foregoing, according to Grace, he calledtogether all his supervisors, including Hix, Santana, and Julia Perez.Grace statesthat he told his supervisors at two meetings that he wanted no information aboutthe union activity that was going on and "that our company policy is that we willnot interfere in any way with union activity inside the plant" and that there was tobe no questioning of employees regarding union activity and that the question of aunion was the employees' "business." 14Grace also testified that he had informed the supervisors that the Company didnot want the plant to be organized by a union.At another point, Grace admittedthat as plant manager he had decided that he would do-everything in my legalpower" to keep' the Union out of the plant; i.e. from having the plant organized.Later, in his testimony, when counsel referred to Grace's prior testimony, afore-described, Grace stated flatly that he had not said that he did not want a union inthe plant.He then said that he did not recall having told the supervisors that theCompany or he did not want a union in the plant. The vacillation and inconsist-ency in the witness' testimony was compounded when he admitted that "manytimes" he discussed with his key supervisors how the union campaign was going,albeit he had testified initially that he had told his supervisor's that he wanted noinformation regarding the union activity and campaign.Grace also stated that thesupervisors were in close contact with the employees and knew more than he, whatwas going on in the plant and in their departments and he expected them to be soinformed.As the union campaign progressed, it evidently became a matter of increasingconcern to Respondent.Early in February 1964, Porter came to the palnt from thecontinentalUnited States and Grace discussed the union campaign with him. Indescribing the substance of Porter's conversation with him on this occasion, Gracetestified that it was "Basically what I [had previously] told the supervisors[supra]and also we, as a company, would rather run the company without a union."Although Porter had visited the plant on prior occasions, in February, for the firsttime, he addressed the assembled employees in the plant.He explained thatbecause of illness in his family he had to leave but that Personnel Manager Zayaswould read Porter's message to the employees.Having thus been introduced bytop management, the statement was read aloud by Zayas.The gist of the statementwas that the Company did not approve of the union organizational activity thatwas going on near the plant and that employees were being threatened andcoerced; 15 the employees were advised in the statement that management was study-ing working conditions of the employees and how to improve them; the employeeswere told that if* they had grieveances or were unhappy they should take up suchmatters with their supervisors.On February 12, 1965, Grace and Zayas, and possibly Hix, personally handedmimeographed statements to the individual employees in the plant.The statementswere signed by Porter and Grace.The substance of the statement was that theadvised by management that under the law they did not have to join the Union in-order to work for the Company. Employees were told to report to 'the Companyany union threats, and in conclusion were informed that "this Company does not14None ofthe supervisors who were present testified regarding such meetings or theircontents15There is no evidence in this record of union coercion or threats or anything thatcould be construed as suchThe only reference to alleged misconduct by the Union isfound in the instant and other statements of management to the employees.There isno testimony as to the basis or asserted basis of such accusations 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDwant the Union and is willing to protect and support you in your legal right to pre-vent that the Union gets into this Company [to prevent the Union from gettinginto this Company]."Also distributed on thesamedate was a separate statementsigned by'Grace. It was stated therein that the Company periodically studied theworking conditions and benefits of the employees and in the past this had resultedin improved benefits and conditions.The statement went on to say that a study wasbeing conducted presently and that as soon as it was completed the employeeswould be informed of the results.16There had been a dispute, based on a misunderstanding, about certain employeesworking on April 15, 1965, Holy Thursday.On Monday, April 19, the Company,in the forenoon, discharged seven employees for failure to work on April 15.Theother employees in the department then left the plant on April 19 in protest of theCompany's action.On this date, Grace, Zayas, and Hix distributed to the employ-ees in the plant copies of a letter, dated April 19, 1965, addressed to "Dear Friends"and signed by Grace.The letter stated that as a result of a study, which theemployees had been previously advised was being conducted, the Company wasputting into, effect additional paid holidays and hospitalization insurance.Conclud-ing, the letter stated:"We trust that we can count on your continued wholeheartedcooperation, loyalty and support, which are necessary for a future which is secureand full of success for all of us."From the evidence heretofore described we are satisfied that as early as Decem-ber 1964,Respondent,including Grace and his supervisors,was aware of the unioncampaign and of the activity of various employees in that campaign.It is equallyclear that Respondent was strongly opposed to having its plant organized and itssubsequent actions occurred in the context of such motivation.While it is true that in the past the Company, at various times, had grantedimprovements in working conditions,the evidence persuades us that the increasingunion campaign and its continued presence triggered the granting of greater bene-fits to employees on April 19, 1965, as a countermeasure to the union activity.Thetiming and the relationship of the two factors is apparent from the statements byRespondent to the employees in February 1965.Opposition to having the plantorganized and the reference to a study of working conditions with a view to fairlypredictable improvement were propositions projected jointly by Respondent.Thereisno evidence explaining why the study of working conditions and improvementstherein, which Grace states that he had recommended to Porter in December 1964,suddenly fructified on April 19, 1965, when a walkout or strike occurred.Nordoes Grace explain or mention any survey or study that he or others had conductedthat led him to recommend specific improvements in December 1964. This despitethe fact that Grace's testimony is that, in the history of the plant since January1962, regular surveys, geared to such objective factors of an accountancy or mathe-matical nature as cost of living indexes, comparative wages in the industry and soforth,preceded increased benefits and with the benefits being granted with almostprecise regularity approximately every 18 months.Rather than any fixed schedule of increases in benefits, the evidence reveals thatRespondent, like many other employers, kept abreast of conditions in the industryand in its plant and granted benefits at such times or when it considered such actionto be appropriate.Thus, sometime after Respondent acquired the plant in January1962, Respondent granted the employees such benefits as "the summer picnic, thecredit cooperative, the Christmas Fiesta,17 and the paid vacation."A representa-tive of Respondent, in addressing the employees in 1962, informed them that theywould be happysince,whenever possible, the Company would endeavor to makeadded improvements in conditions.This prior general expression of good will andinterest in improving working conditions was referred to on June 10, 1963, by VicePresident Porter in a letter to all employees.Porter then went on to say that "NowI am investigating what improvements can be given to our employees."Porterstated that it has always been the policy of the Company "to improve the lot of itsemployees when possible. I assure you,we will continue to keep this policy."Commendable as the aforedescribed general expressions of good will and interestin improving working conditions may be, they are no more than that.The Com-pany was saying that, when it believed it could, and should, grant improved con-1e Theimplicationwas reasonably clear that improved benefits and conditions wereon the way17Evidently, the Christmas party previously mentioned herein.I PURITANA MANUFACTURING CORPORATION525ditions, it would do so, and it would be alert to implement this policy. Subse-quently, in July 1963, the Company announced' a life insurance program and paidholidays and stated that "In the future as in the past, whenever the condition ofthe business warrants, we will make additional improvements in your conditionsand wages."Then followed the-company statements in February 1965 and theincreased benefits in April 1965, as described above.There is no evidence in therecord as to conditions in the business in 1965 other than the fact that the Com-pany was in the midst of an organization campaign by the Union.We find thatthe circumstances, including the timing, of the granting of benefits in April 1965,warrant the conclusion that this conduct of Respondent was in violation of Section8(a) (1) of the Act and it is so found. By granting timely benefits, Respondenthoped to blunt or block the union drive.B. The dischargesIrisDelgadohad been employed by Respondent for 3 years, almost from theinception of Respondent's acquisition of the plant in 1962. She was a cutter in thelooping and finishing department which was under the overall supervision of Hix.Andrea Torres was the immediate supervisor of Delgado.The latter was a highlyproductiveworker who always exceeded the required minimum of production.Neither Hix nor any other supervisor had ever complained about her work, herattendance, or her conduct.18As we have seen, Delgado was in the group that made the initial contact withthe Union in November 1964. She signed a union card early in December 1964,and also received additional cards from Felisa Nieves for distribution among otheremployees.Delgado named four employees to whom she had given union cards.19Supervisor Santana suspected Delgado's involvement in the union campaign and,as we have seen, gave her a pointed warning in December 1964.According to Plant Manager Grace, about September 1963, a supervisor namedJose, Casanova, who apparently was not Delgado's supervisor, came to him severaltimes about what Casanova thought was falsification of work coupons by anemployee.20Grace testified that the suspected falsification was that managementbelieved that some employee was stealing work coupons and turning them in forcredit without having performed the work indicated by the coupons.As a result ofthis suspicion,management, around September 1963, instituted a system of pro-duction sheets on which employees were to paste the coupons with the sheets beingturned in at the end of the day.21From the aforementioned testimony of Grace, it is clear that the system that wehave described was intended to' detect and prevent an employee from being paid18On one occasion, in January 1965, Delgado was told to use a different size scissors inher workShe complied with the instruction but had refused to sign a written noticememorializing the incident.This was the end of the matter.19There were four or five paid union organizers engaged in the campaign, with FelisaNieves being the key organizer and contact among the employees.The fact that Orga-nizer Ferrer testified that he did not recall Delgado havinggiven him signedcards is notdeterminitive in view of the number of other organizers involved and the fact that Delgadoapparently was in close contact with Felisa Nieves.20 The various bundles of work on which pieceworkers worked were identified by couponsor tickets attached thereto.The coupon would identify the particular bundle of work,e.g. "Slash Front 15602, 6277.050."When an employee completed work on particu-lar bundles she would turn in the coupons from the bundles and thiswould be used incomputing her pay.21The production sheet contained a place for the name, clock number, and departmentof the employeeUnder this heading, there were fourcolumns ofblank boxes or spaces, ineach of which box, or space, a work coupon could be posted. The employee was to in-dicate on the production sheet at what time she commencedand completed different typesof workFor instance, in one of the spaces of the second column of boxes or spaces, theworker might write in "2 : 30 p.m."Preceding the notation,a numberof work couponshad been pasted in individual boxes going back to a notation "11: 30 a.m "This wouldindicate that, from 11: 30 to 2: 30', the worker had performed the work indicated by thecoupons that she has pasted on the sheet for the period 11: 30 to 2 : 30. By the same"3: 45" would indicate that such work had been performed between 2: 30 and 3:45. 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDforwork not performed.22A collateral aspect of the production sheet-workcoupon system was that it would assist the Company in evaluating its piece ratesand the system was of course a basic means by which the Company kept informedon the flow of work and the pay due the pieceworkers 23On March 30, 1965, Delgado was working at her customary station at a largetable with two other employees. She had been assigned to work on a specific orderof samples by her immediate supervisor, Torres.Delgado worked on the samplesfrom 8:30 to 11:30 and then proceeded to perform piecework 24Being a high producer, Delgado, whose testimony that she always over-produced,was not controverted, testified that at 4:30 p.m. she had completed her productionand she commenced pasting her work coupons on her production sheet and she didthis until 4:50 p.m., at which time she went to the restroom preparatory to leavingthe plant at 5 p.m., the end of the shift.Delgado's production sheet for the dayshowed work on samples from 8 to 11:30; then, 20 specific work coupons werepasted on the sheet for the period from 11:30 to 2:30; then 9 specific work couponswere pasted- for the period from 2:30 to 2:45; 10 specific coupons were pasted forthe penod 2:45 to 4; 10 specific coupons were pasted for the period 4 to 4.40; and2 specific coupons for the period 4:40 to 5.Delgado testified, without contradic-tion, that she and the other girls at the table consistently followed the same routineof attaching their respective work coupons to their production sheets in the after-noon toward the end of the day.Also uncontroverted was Delgado's testimonythat her immediate supervisor. Torres, observed this procedure and had neverwarned her or spoken to her about the practice.The evening of March 30, employee Haddock visited Delgado and told her thatSupervisor Santana had asked Haddock if Delgado was not one of the unionleaders.Haddock testified that, on the day of Delgado's discharge, Santana hadasked her about Delgado's relationship to the Union.On the same day, afterDelgado had been called to the office,infra,Haddock testified that when she waswith Supervisors Torres, Perez, and Cartagena, Perez and Cartagena told her thatwhat had happened to Delgado was going to happen to all the others becausemanagement was keeping an eye on all of them to get rid of them.25When Delgado came to work on March 31, her supervisor, Torres, said thatHix had Delgado's production-sheet for the previous day.Torres said that Hixwas going to give Delgado a warning because Hix said that Delgado had notworked on March 30 from 4:30 to 5. Delgado told Torres that she had beenposting work tickets on the production sheet from 4:30 to 4:50 and had then goneto the restroom but that she had finished her production quota by 4:30. Later, inthemorning of March 31, Torres told Delgado to report to the office. In theoffice,Hix and Zayas were present.Zayas said that Hix had reported that Del-gado had not worked between 4:30 to 5 on the previous day but her productionsheet showed work during that period.Delgado explained what she had done, asshe had previously told Torres, above.She refused to sign a warning notice,explaining that she had not known on March 30 that she was doing anything-22Grace illustrated the point by testifying by way of example that if an employee turnedin couponsfor 200 dozen pockets, but the Company found only 150 dozen pockets com-pleted, it therefore would conclude that "someone stole fiftydozen" andput,the couponson the production sheet.The companyrules list28 types of conduct which will subjectan employee`,`todisciplinary procedures ranging from warning to discharge." Itemnumber 4 reads: "Punching other employees' time card, falsifying any time card, timekeeping record or work ticket; or giving false information to anyone whose duty it is tomake suchrecords."It is fairly clear that rule 4 refers to the type of conduct Gracehad described ; i e. cheating or falsifying such things as a timecard or work ticket inorder to receive pay that was not earned.23 llix testified : "Well, this is a method for controlling the flow through the plant ofthe goods and also for the individual to be able to find out exactly what they have done andwhat theirearningsshould be-each one of the tickets has the rate on it for payroll pur-poses, in determining how much the operator has earned in a certain period of time."u Work onsamples ispaid for on a time rather than on a piecework basisPresumably,this is because a, sample, by definition, is relatively unique and individual and relativelyunrepetitive, thus not facilitating the establishment of a piece rate.The rate a workeris paid for sample work is determined by an average earned by the worker on her piece-work, daily, over a 4-week periodThe money earned in piecework and the total hoursthereon are averaged in order to determine the worker's rate for samples.z Santana, Torres, Perez, and Cartagena did not testify. PURITANA MANUFACTURING CORPORATION527wrong.She said that she would attach the coupons to the work as completed ifthis was what the Company wanted, but that, as to her past practice, her supervisor,Torres, should have told her if the procedure she had been following was wrong.Delgado was then sent back to work and she proceeded to attach the workcoupons to her production sheet for the work she had performed that morningbefore going to the office.Later, in the morning, Torres told Delgado to reportagain to the office and wait for Grace.After waiting until 12 noon, Delgadowas told to go to lunch and return at 1 p.m. to wait for Grace.During herlunch period Delgado was in front of the plant listening to the organizing talk ofthe union organizers.Returning to the plant office, Zayas told her that now thesituationwas worse and she was terminated. She asked to speak to Grace anddemanded a letter setting forth the reason for her termination 26This was refusedbut the next day she received a letter stating that her employment had been sus-pended (terminated) "for just cause."We have referred to Grace's testimony that the production sheet-work couponsystem was instituted to prevent cheating, i.e. an employee turning in work couponsfor work not performed.Hix testified that he "believed" that in the past he hadtold the girls to place the coupons on their production sheet as they performedthe work, with the exact time thereof to be noted.From Hix's explanation it isapparent that the primary situation he had in mind was the prevention of cheatingby an employee.27Grace testified that Delgado was discharged for falsificationof records, to wit, that, on March 30, she had not been engaged in productionfrom 4:30 to 5 although her production sheet showed that she was working duringthat time.Although Delgado had worked for Respondent for practically the entire 3 yearssince it had acquired the plant, Grace admitted that she had never been accusedof claiming production pay for work that she had not performed.Delgado was apieceworker who customarily or always. exceeded her quotas and Hix admittedthat "she made a lot of money."Respondent's rules regarding piecework, including the production sheet and thework coupons, were designed to prevent cheating and the plant rule previouslydescribed, concerning timecards and work records, was also directed against cheat-ing.However, on March 30 and 31, neither Grace nor Hix discussed with-Torres,Delgado's immediate supervisor who was closest to the actual situation,the facts as to Delgado's actual work on March 30 or the manner in which theproduction sheet had been filled out.No effort was made to ascertain whether itwas -untrue that, on March 30, as the production sheet showed, Delgado hadworked on samples from 8 to 11.30 and that she had thereafter actually producedthe piecework reflected on the production sheet by the specific coupons pastedthereon 28Nor was it challenged that the piecework or.sample work productionfor the day was adequate and either equated or exceeded the production quota.IfDelgado had performed, more production on March 30 than she did, her earn-ings would have increased, and this, -in turn, would be ultimately reflected in a11Grace had directed that Delgado be discharged.aTHix stated that, if the coupons were not pasted to the production sheet ,as each typepiecework and would be performing piecework during the period when her production, sheetshowed that she was working.on samples.and piecework during the same -period.Thus, an employee actually worked on samplesfrom 9 to 10 and then went on to piecework. On her production sheet, she showed thatthe same period.-''.--,m As we have seen, the piecework came in bundles of one dozen items, with 'couponsattached that identified the particular items.It would seem that Torres or Hix were -ina position to ascertain whether the work reflected by the coupons on Delgados-produc-tion sheet had or had not been performedAlso, since knowledge or,records of Delgado'spast piecework production were no doubt at hand, and since, on March 30, 0elgado'ssheet showed that-her piecework was for the period from 11 : 30 on, it could be ascertainedwhether her total piecework for the day was normal for the period of time claimed or-whether it indicated that she had also been doing piecework before 11: 30 when she claimedto be doing sample work.immediate supervisor, would have been in a .position to know if the samples actuallyworked on would normally require the time of 8 to 11: 30 by someone of Delgado's ex-perience or whether it was more likely that the work was performed in a much shorterperiod. 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDhigher average pay for sample work 29 But Respondent did not discharge Delgadobecause she did not produce the work shown on her production sheet, nor, becausethat amount of work was not satisfactory or more than satisfactory,nor becausetherewas any evidence or attempt to secure evidence that she had worked onsample work and piecework when she showed only sample work on her sheet.The evidence is such and the lack of evidence to the contrary being such, wefind that, on March 30, Delgado's production sheet accurately reflected that sheworked on samples from 8 to 11.30.Thereafter, she produced her quota, ormore, of piecework by 4:30. From 4:30 to 4:50 she prepared her production sheetand pasted thereon coupons for the work performed. In view of the factors dis-cussed in preceding paragraphs, as well as Delgado's uncontroverted testimony thatshe and her coworkers customarily followed this practice of attachingcouponstoward the end of the day and did so without correction or admonition from theirimmediate supervisor, we find that the alleged falsification of records was notcheatingi.e.,claimingor collecting for work not performedor claimingor collect-ing at fraudulent rates.We are also of the opinion that while Delgado was notactually cutting materials or goods from 4:30 to 5, she was performing work thatwas required as part of her production work.At some point in the 8-hour daythe employee was required to prepare her production sheet and physically detachcoupons from bundles of goods and physically attach them at appropriate pointson the productionsheet.30This paper work, howeversimpleitmay appear,required time.IfDelgado had stopped after completing each unit of work andhad proceeded to write on her production sheet and detach and paste the appropri-ate coupon, the total time consumed by these individual stoppages would pre-sumably have equalled, approximately, the time actually consumed by the paperwork when it was performed, all at one time, from 4:30 to 4:50.31The 20minutesof paper work, if it had been distributed throughout the day as the workwas performed, would have resulted in Delgado's performing combined cuttingwork and paper work until 4:50 p.m. Instead, Delgado first performed the cut-tingwork and then from 4:30 to 4:50 performed the paper work.32As wasadmitted, the cost to the Company and the production achieved, was thesame underthe aforementioned circumstances,and this is equally true with respect to the effortexpanded and the pay earned by the employee 33Itwas, of course, Respondent's prerogative to have and to enforce its own workrules.But in viewof the evidence of the employees' practice, there is substantialdoubt that Delgado violated an actually administered rule as to the time of attach-ing coupons. In any event, she did not knowingly violate the assertedrule anda Delgado's -admittedly high earnings generallywere, of course, relative.That is tosay, theywere probably higher than those of othercuttersperforming similarpiecework.This is the clear implication of Hix's admission that he thought Delgado made "a lot ofmoney." If Delgado further increased her production and earnings,Respondent mighthave considered raising its quotas or reducing its ratesor both, but the effectof this onthe other pieceworkers,relativelylower producers and earners,would haveto be considered.80 Respondent states that this should be done as each unitof workis performed.Wehave discussed this in connectionwithour consideration of the actual practice followedby Delgado and other employees.ffi We must regard it as normal,in the absence of contrary evidence,that femaleproduc-tion workers,hourly and pieceworkworkers, andparticularly high producingpiecework-ers,would take 5 or 10 minutes near the close of the day togo tothe restroomand thatRespondent regardedsuch habitsas unexceptional.82A9 a matterof fact, it wouldseem that a number of individual interruptions in themanual work of cutting garments,then shiftingto the paperwork,and returningto cutting,would interrupt the rhythmof the employee'smanual work by reasonof the shifting.Itis quite possible thatby cuttinggarments in succession and then,at theend of the day,preparing the paper work,a greater amount ofproductivework on the garments wasaccomplished and a lesser,or, at most,the same amount of time, was required for thepaperwork than under the interruptedtypeprocedure.s9Employeeproductionsheets wereturnedin orcollectedat the closeof theday.Thereis no evidence thatthe supervisors checked thesesheets during the day.Hix did notsee Delgado'swork sheet until it hadbeen turnedin onMarch 30.At 11:30 a.m. orat other intervalsduring the day Delgado or others couldhave written down inaccuratetimesfor particular work and the only check,as on March 30, wasthe amount of workallocated on the productionsheet to particularidentifiable workand a comparison of thiswith the actual completedwork and the time normally required for such work. PURITANA MANUFACTURING CORPORATION529expressed a willingness to abide by the rule when it was expounded to her andshe did, in fact, abide by the rule immediately after it was explained.Moreover,the basic purpose of the rules was to prevent cheating or unjust enrichment andthere was a total absence of these facts in Delgado's case. Indeed, no effort wasmade by Respondent either at the time of discharge or at the hearing to investigateor to establish the element of cheating.Delgado's immediate supervisor, who didnot testify, was not consulted at the time of discharge and she made no assertionsor recommendations concerning Delgado.As a matter of fact, Hix did not rec-ommend Delgado's discharge.Grace took the initiative and seized upon what, inview of our previously described analysis, was not even a technical falsification ofrecords or, at most, a technical violation, involving no cheating or cost or loss tothe Company or undue enrichment by the employee. In the light of these factsand the evidence of Respondent's knowledge or suspicion of Delgado's unionactivity, its strong opposition to the Union, we find that her discharge representedthe seizure by Respondent of a convenient pretext to rid itself of a union sym-pathizer and adherent.This was violative of Section 8 (a) (3) and (1) of the Act 34C. The termination of Felisa Nieves, Maria Velez, Placida Haddock, EdiliaNieves, Nelda Reyes, Rosa Julia Perez, and Felix NievesWe have mentioned previously that there was a dispute, based on a misunder-standing, between Respondent and employees in one of its departments.Thismatter involved the failure of seven employees to work on Holy Thursday.35Onthe following Monday, April 19, 1965, Respondent discharged the aforementionedseven male employees.Their departmental fellow employees protested of Respond-ent regarding the matter and failing to persuade the Company to change its position,the employees walked out of the plant in protest on April 19.On Tuesday,April 20, these employees picketed the plant and urged other employees to assistthem in their dispute by remaining out of the plant.An undertermined but fairlysubstantial number of employees joined the strike by the afternoon of April 20.On Wednesday morning, April 21, when Grace came to the plant, he testified that"an enormous mob of people" was outside the plant.These people were employ-ees who did not go to work as scheduled.36Among those carrying picket signs were Felisa Nieves, Juan Pagan Martinez,Juan Ojeda, Felix Nieves, Nilda Reyes, Edilia Nieves, Rosa Julia Perez, andMaria Velez.During the morning or about noon, on April 21, Felisa Nieves spoketo the employees in front of the plant. She used a loudspeaker system borrowedfrom the Union. She urged the employees not to go to work but to support thestrike that was taking place on behalf of the seven discharged employees afore-mentioned.FelisaNieves also referred to the Union, urging that those who hadsigned union cards should support the strike.During the forenoon,on April 21.Grace and an assistant were taking moving pictures of the strikers and pickets andthe general activity in front of the plant.Pursuant to a call from the Union, Conciliator Cruz of the Puerto Rican LaborDepartment, arrived at the plant at about 12:30 p.m. on April 21. In front of theplant,Cruz spoke with some of the strikers about the situation and then wentinside the plant where he spoke to Grace in the presence of Knichel, Respondent'ssuperintendent of the knitting department.Cruz spoke briefly with Grace aboutthe strike and asked if Grace would meet with Cruz and a committee of the strikersfor the purpose of trying to settle the strike and getting the people back to work.Grace was agreeable to the meeting.Cruz then went outside and returned witha committee consisting of employees Felisa Nieves, Pascual Ojeda, Teofilo Garcia,and Juan Pagan Martinez.The ensuing meeting in the plant, between Grace,Knichel, Cruz, and the committee, according to Grace and confirmed by otherevidence, lasted approximately 11/2 or 2 hours or until approximately 2:30 p.m.We are satisfied from the evidence, that in the period of approximately 2 hours,the parties explored all aspects of the strike and reached agreement on the termsof a settlement.Such indeed had been the purpose of the meeting.During the34The fact that Delgado was terminated at a particular time and that other unionpeople were not then or previously discharged is not determinative.Thereis no evidencethat any situationshad arisenwith respect to other specific employeesthat offered a pre-textual situation comparableto that whichhad arisen withrespectto Delgado.35The plantwas closedon Good Friday.36There were few, if any,union organizerspresent243-084-67-vol. 159-35 530DECISIONSOF NATIONAL LABOR RELATIONS BOARDmeeting Cruz, after talking with Grace, had asked the employee committee if theemployees were agreeable to calling off the strike and returning to work if the Com-pany reinstated the seven men who had been discharged on April 19.Cruz saidthat the Company agreed that everyone could return to work except Juan Ojeda.37Felisa Nieves asked Grace if it was true that everyone could return to work thenextday.He replied said it was and that he had nothing against anyone and theycould all return except Juan Ojeda.Pascual Ojeda, a member of the committee,then went outside the plant and announced to the strikers that an agreement hadbeen reached and everyone was to return to work the following day. Shortly there-after, Conciliator Cruz and apparently the balance of the committee emerged fromthe plant.Cruz announced that the strike must cease and that an agreement hadbeen reached between himself, Grace, and the committee, and everyone could comeback to work the following morning.There was no more picketing from thispoint on and the striking employees who were present dispersed to their homes.38Grace testified that toward the end of the meeting in the company office, one ofthe employee committee, Juan Pagan Martinez, asked him if he would recognizethe Union in the plant.Grace replied that he had nothing to do with the matter,that it was a matter for the employees.Martinez then said that he was going tothe union office and would talk to Grace later.Later, on the afternoon of April 21,after all the events aforedescribed, a group consisting of Felisa and Felix Nieves,Teofilo Garcia, Nan Rolon, and a young man named Raul, drove to the unionoffice in the city of San Juan about 5:30 p.m.At the union office in San Juan, Felisa Nieves told or reminded Sanchez, vicepresident of the Union, of the occurrence of the strike.She reminded Sanchezthat there were "enough signatures," signed union cards, and suggested that San-chez might consider what could be done about union recognition or getting theUnion into the plant.Sanchez replied emphatically that he had told her manytimes that it was not the time for a strike or uprising because the Company was ina position to defeat such a move and that she should go home, and that, since theCompany was prepared to have them all return to work the next morning, theyshould return to work.Nieves and the others then left.Returning to the plant area, Felisa Nieves met Juan Pagan Martinez in frontof the plant.Through a plant guard or policeman, they asked to speak to Grace.The latter came out and spoke to them in front of the plant.Martinez said toGrace that the employees would "for sure" be back at work in the morning. Gracesaid that some of the employees had been replaced and it was a big problem forhim.He again said that Juan Ojeda would not be allowed to return to work.Respondent argues in its brief that no agreement to take back all the strikers,except Juan Ojeda, had been reached at the April 21 meeting between Grace, theconciliator, and the committee. In support of this position, Respondent points toGrace's testimony that early- in the meeting Grace had told Conciliator Cruz thathe had hired some replacements for the strikers but that Cruz had said from thebeginning that he wanted to settle the strike and had told him again, when Gracementioned replacements, that his overall purpose was "..let us see if we can getthe strike settled."Grace does not contend that he mentioned replacements againduring the 2-hour meeting that followed.As we haveseen,itwas later that eve-ning, after the meeting had ended and the conciliator and a member of the com-mittee had announced to those outside the plant that agreement had been reachedand all strikers were to be returned to work on the following day, that Grace toldMartinez and Felisa Nieves that he had hired' some replacements but indicated orimplied, even then, by saying that it created "a big problem for him [Grace]" thathe would handle the matter and that it did not affect the settlement.This implica-tion is borne out by the fact that although a replacement had been hired for FelisaNieves on the morning of April 21, Grace did not tell this to Nieves when he wastalking with her on the evening of April 21 about this very subject and at a timeeTThe Company took the position that it would not take back this individual becauseof certain misconduct in which he had engaged during the strike.38One of the plant shifts ended at 3 p.m. and another shift commenced at that time.Apparently most of the strikers, including employees who testified at the hearing, wereon the morning shift that ended at 3 p in. By the time the settlement was announcedon April 21, the time was evidently somewhere between 2: 30 and 3 p.m. Strikers onthis shift did not report for work for the relatively brief time remaining.Employees onthe shift that commenced at 3 p.m. did go to work on April 21. PURITANA MANUFACTURING CORPORATION531when it was clear that Nieves as well as the other strikers expected reemploymenton the following day pursuant to the settlement.39Respondent also cites the trip of Nieves and others to San Juan on April 21 andthe subsequent conversation with Grace to support its argument that no agreementhad been reached at the afternoon meeting with Grace and the conciliator.How-ever, in my opinion, it is clear that an agreement had been reached and it is uncon-troverted that Committeeman Pascual Ojeda and the conciliator had so announcedto the employees outside the plant.Equally undisputed is that the picketing there-upon ceased and the strikers dispersed.We are satisfied that the subsequent tripto the union office in San Juan had a different objective in mind.As Grace testi-fied,Martinez, toward the end of themeeting inthe company office had raised withGrace the possibility of the Company recognizing the Union.40 In San Juan,FelisaNieves suggested, in substance, to the union vice president, that the timemight be propitious for the Union to formally approach the Company for recogni-tion since the Union had obtained an adequate number of signed cards fromemployees and because there had just been a 3-day strike at the plant, a demonstra-tion of strength, and an occasion that had promoted a degree of militancy andsolidarity among the employees in dealing with their employer. It is evident thatNieves had appraised the union vice president of the settlement agreement sincehis answer to her was emphatic that the employees should return to work on thefollowing day and secure reinstatement as had been agreed to by the Company.We are not persuaded that the settlement made on the afternoon of April 21was subject to ratification or approval by the union office in San Juan.No wit-ness, including Grace, testified to anything of that nature and it is clear, fromwhat we have previously described, that the settlement was, and was announced as,a fait accompli on the afternoon of April 21 before any journey to San Juan.As to why Felisa Nieves and Martinez returned to the plant in the evening totalk to Grace and to emphasize that the employees would all be back at work onthe following morning, there are two explanations.Martinez testified that he didnot trust Grace and he wished to be sure that the settlement terms would beabided by.For this purpose, he returned and, in effect, reiterated the settlementterms to Grace, namely the return and reemployment of all the strikers on thefollowing day.While there is probably some element of truth in Martinez' expla-nation, I believe that the evidence points more to the following.Although thestrike over the discharge of seven employees on April 19 had been settled by agree-ment to reinstate all strikers, including the seven original employees aforementioned,FelisaNieves,Martinez, and possibly others, thereafter proposed to the Union inSan Juan that recognition of the Union should be sought by the Union. If theUnion had agreed, Nieves and Martinez might have so informed Grace that eve-ning and might have made a formal demand for recognition.They might, if theUnion had approved and had so advised them, have informed Grace that they wouldresume picketing if recognition was not granted.But none of these things took19After the talk with Grace, Martinez went through the neighboring village with asound truck telling all employees of the settlement and to report for work on the follow-ing day. It is reasonably evident that, although settlement of the strike and the returntowork had been announced outside the plant earlier in the day, all employees who hadrefrained from work in sympathy with the strike were not standing in front of the plantat 2 .30 to 3 p.m. on April 21 when the settlement was announced. The strike had startedon the 19th, with picketing from 7 a in. and throughout the 20th, and, again, from 7 a.m.to 2.30 p.m on April 21. If an employee, many of whom were married women, came towork on the morning of April 21, for instance, saw the pickets, spoke to some of hercoworkers or to some of the pickets about the issues, and decided not to go in to work,she probably stood around for 10, 20 minutes or an hour and then went home to attendto her children, household chores, or other matters.There were only about eight picketscarrying signs and not everyone who was refraining from work stood in front of theplant from 7 a in to 2: 30 p.m. when the strike settlement was announced. It was thereforenot illogical that that evening Martinez should have gone around through the villageadvising everyone to report for work in the morning-soThe Company had, of course, just negotiated a settlement of a strike with the con-ciliator and a committee of employees, one or more of whom were leaders in the unionmovement in the plantMartinez, therefore, evidently saw some prospect that the Com-pany might not be as opposed to union or collective-bargaining activity as it had pre-viously indicated.In any event, Martinez raised the possibility of recognition with Gracebut did not pursue the subject when Grace answered as previously described 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDplace since the Union told Nieves to go back to work as agreed.Nor does the fore-going analysis in any way support the proposition that on the afternoon of April 21an agreement was not reached or that, if reached, it was understood to be, or was,subject to approval by the union office in San Juan.The agreement had been madeand the later talk with Grace by Nieves and Martinez was simply to underscore theterms thereof, not to serve notice of approval of the settlement.On Thursday, April 22, when the employees reported for work they were alltaken back with the exception of Felisa Nieves, Maria Velez, Placida Haddock,Edilia Nieves, Nilda Reyes, Rosa Julia Perez, and Felix Nieves.All these womenwere informed by Respondent that they had been replaced and they were there-fore terminated.Grace testified that these were the only employees replaced.Felix Nieves was terminated April 22 on the ground that his job had been abolished.Grace testified on direct examination and, again, on cross-examination, that, onTuesday, April 20, Respondent hired 4 replacements, and that, on Wednesday,April 21, it hired 29 replacements.Notwithstanding these facts, the only employ-eeswhom Respondent refused to take back on the ground that they had beenreplaced, were the six female employees above-mentioned who were either unionleaders or prominent activists in the Union.Seven male employees, as we haveseen, were discharged on April 19.They, together with their male' supporters inthe same department, walked out in protest on April 19 and continued on strike onthe 20th and until the settlement on April 21.This group constituted the originalstrikers and they were the employees who had been on strike longest. It wouldseem plausible, therefore, that in hiring 33 replacements on the 20th and 21st,Respondent hired some people as replacements for the only employees whom ithad discharged as early as April 19 or at any time during the strike, and who, withthe other men from their department, had been on strike longest.Be that as itmay, the overriding question is why, when Respondent hired 33 replacements onApril 20 and 21, it took back all the strikers except the employees named aboveand rejected only them on the ground that they had been replaced.What happenedto the 27 other replacements and why were not 27 other strikers told that they hadbeen replaced?SinceRespondent has offered no explanation for the foregoing, we must do thebest we can to answer these questions.There is no evidence, claim, or indicationthat Respondent increased its total personnel complement during or after the strike.The contrary is more the fact.Grace testified to his concern and attention tocosts and he was undertaking to reduce labor costs in the dye department by meansof automatic equipment to replace labor.This reduction, in fact, did take placeduring the strike.In the looping and finishing department, Respondent hadeliminatedan entireoperation, "first mending," in March 1965.Hix, supervisor ofthe aforementioned department, had been directed, shortly prior to the strike, toterminate three-named female employees in his department for lack of work but,sincethese three employees reported for work during the strike, they were trans-ferred to replace Nilda Reyes, Maria Velez, and Edilia Nieves, strikers and unionactivists.Also according to Hix, Carballo, a prestrike employee, was transferredto Rosa Julia Perez' job during the strike and no one, up to the time of the hearing,had been placed in Carballo's former job.41Further proof that Respondent didnot increase its employee complement is to be found in Grace's testimony that justbefore the strike, on April 19, Respondent had 440 employees and had the samenumber at the time of the hearing. Indeed, in its brief, referring to the afore-mentioned testimony of Grace, Respondent contends "... that no new employeeswere hiredsinceApril 22...."4241When weconsiderthat 4 of the unreinstated strikers, aforenamed, were replaced, notby newly hired employees, but bytransfereeswithin the plant, it is apparent that of the33 new employee replacementshired on April 20 and 21 only 2, plus 4 transferees, wereretained as replacementsto justifyRespondent's refusalto reinstate the 6 females pre-viously mentioned.This leaves a balanceof 31replacements who were hiredon April 20and 21, who are unaccounted for.42Norwere any new employeeshired on April 22. It was on the morning of April 22that the strikersreturnedto the plant to go to work and seven of them were dischargedon the ground that theyhad been replacedprior to April 22.As we have noted, thenewly hired replacements were hiredon April 20 and 21. PURITANA MANUFACTURING CORPORATION533We are therefore confronted with this picture: 33 new employees hired as replace-ments on April 20 to 21; 43 all strikers, except 7, reinstated on April 22; noincreasein total employee complement; only 2 of the 33 replacements, who were hired onApril 20 to 21, were on the payroll on April 22 and these replacements, plus 4nonstriking in-plant-transferees, constituted the total of 6 replacements who servedas the basis for Respondent's termination of 6 strikers (and no others) on theground that they had been replaced.In my opinion,themost reasonable, if not the sole, explanation of what hap-pened to the other 31 replacements who had been hired on April 20 to 21 is thefollowing:Although Respondent denies that it agreed in a settlement agreement onApril 21 to reinstate all the strikers except Juan Ojeda, I have found to the con-trary, and I believe that, pursuant to that agreement, but not in total complianceherewith, Respondent, in substance or in effect, said 44 to 31 replacements hiredduring the strike that it had, after their hiring, entered into a settlement agreementwhereby it had agreed to take back all the strikers except Ojeda; it was in effectexplained that since Respondent could not use 31 more employees, it would beobliged to dismiss 31 replacements to make room for the returning strikers 45 Thiswas carried out.But, although the settlement obligation applied to all the strikersexceptOjeda,Respondent elected to carry it out with respect to six femaleunion adherents. Instead, in sharp contrast, it retained two new replacements andfour transferees as replacements for the six and terminated the latter.The 6replacements retained by Respondent could have been treated the same way as ithad treated 31 other replacements as described above.Two of them could havebeen dismissed and four of them could have been restored to their former job orthe same status that they had occupied but for the strike and but for the settlementagreement which entailed reinstatement of the strikers.Ifind that Respondent illegally discriminated against the six-named femalestrikers on the following grounds: The strike was protected activity under Section 7of the Act.The puipose of the Act is the peaceful adjustment of disputes betweenmanagement and employees and it protects particular activities as a means to theaforementioned end.The agreement of April 21 between Respondent and a com-mittee representing the strikers resulted in the termination of a legitimate and pro-tected activity, the strike.Respondent reaped the benefit of the strike terminationpursuant to the settlement and, such obstruction of its operations as the strike rep-resented, ceased.In the circumstances of this case I believe that Respondent'srefusal to reinstate all strikers, except Ojeda, as required by the agreement, con-stituted -a violation of Section 8(a)(1) of the Act. It is also my opinion that,prescinding from the settlement agreement, and assuming,arguendo,that there wasno agreement, there was a violation of Section 8(a)(3) and (1) of the Act.Theevidence, as I have analyzed it, demonstrates discriminatory manipulation byRespondent of its right to replace strikers.I am not addressing myself to asimple situation where an employer replaces some strikers and does not replaceothers and where some of those replaced may be the union leaders.Rather, I havea posture of events, where the evidence, in my opinion, shows a deliberate manipu-lation.Respondent had timely hired 33 replacements and would have been within itsrights to refuse to reinstate the 33 strikers whom the replacements had replaced,regardless of whether the strikers thus affected were union activists or not.ButRespondent, as I view the evidence, voluntarily waived the foregoing right with43I am in agreement with Respondent's position in its brief, although made in a some-what different context, that a replacement of an economic striker is a replacement whenhired and that the time when the replacement actually commences work is not determina-tive.I also agree that the newly hired employees, at the time of hiring, were hired aspermanent replacements, albeit all new employees that Respondent ever hired were in aprobationary status for 90 days" Whether Respondent actually went into any explanation is not importantWe aredescribing either what was said or what was the practical rationale of what Respond-ent did.45 Some of the 31 replacements probably had never actually commenced work ; probablysome had actually worked a day or a few hours.In any event,it is not uncommon for astrike settlement to provide for the reinstatement of strikers.In some situations, theemployer will dismiss the replacements and, in others,itwill retain the replacements inother jobs in addition to the returned strikersIn the instant case, it is clear that31 replacements were not retained. 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespect to all the strikers except the six female activists here involved.The cir-cumstances and the evidence fully warrant the conclusion that the foregoing dis-crimination was illegally motivated and I so find. I find that this discriminationwas in violation of Section 8(a)(3) and(1) of the Act.Finally, looking at boththe settlement agreement and its breach, together with the manipulation of thereplacement factor, as was the actual situation,I am of the opinion that the viola-tion of Section 8(a)(1) and(3) of the Act is clear.FelixNieves,the remaining striker who was not reinstated,presents a slightlydifferent situation from the other six nonreinstated strikers.Nieves had beenemployed by Respondent since the inception of its plant operation.For about ayear prior to the strike he had worked in the dyehouse where he loaded dryingmachines with various garments,then watched the drying process,and removed thegarments when dry.There were 10 or 11 such drying machines in the dye depart-ment and Nieves was the only employee who devoted full time to loading andunloading the machines.Two other employees who also, or primarily, devotedtheir time to inspectionworkon the garments,likewise tended some of the dryingmachines as described above with respect to Nieves.Nieves was on strike onApril20 and 21.While I have credited Felix Nieves with respect to some parts of his testimony,includinghisuncontroverted conversationwith Supervisor Santana, describedearlier in this Decision,there were other aspects where Nieves did not impress meas a candid and reliable witness.Both parties chose to wage the Nieves issue withone witness,the Respondent,through Grace,and the General Counsel throughNieves.Their largely uncorroborated and conflicting testimony on some points hasmade some of the factual issues difficult of resolution but I have made the followingfindings in accordance with my appraisal of the witnesses on particular points andthe surrounding circumstances.The dyedepartment was a troublesome one for Respondent from the standpointof efficient operation.Department heads had been changed repeatedly and Gracehimself was close to the operation because of the problems existing therein. Afterdiscussing the matter with Porter,Grace, in January 1965, ordered three new auto-matic dryers to replace the old manually operated dryers.The new dryers were oflarger capacity than the old and they could be preset and left unattended. It wasestimated that the cost of the new equipment could be recovered in 3 or 4 years bya saving of labor cost.According to Grace, the new dryers arrived the latter part of February 1965.One was installed in the first part ofApriland was in operation,together with theolder dryers or some of them, prior to the strike.After Nieves went out on strike,Grace decided to begin the implementation of his plan to cut down on labor costsin the dye department.The two female employees,who were primarily inspectorsbut who had also tended the drying machines,were given the additional duty oftending all the dryers in operation,as well as their inspection work.Grace statesthat the second automatic dryer was installed"before the end of April,"and thethird one was installed on May 1. In view of the fact that precise data was avail-able to Respondent,I am construing"before the end of April," with respect to thesecond dryer,as on or about April 28,or 29.Under the circumstances,I see noreason to construe the rather vague testimony in a manner more favorable toRespondent,such as April 22 or 23.It is my opinion that since Nieves was on strike for only 2 days, his job had notbeen abolished on April 22.Respondent initiated steps to abolish the job duringthe strike by having the two inspectors perform Nieves' work in addition to theirown.But,before April 28 or 29,only one of the new dryers was in operation.Assuming that the capacity of one new automatic dryer was equal to about threeand a half times the capacity of an old dryer, it is apparent that on April 22,Nieves' job had not yet been abolished.The work was being performed by othersbut that does not equate with job abolition.The whole premise of the situationwas that three new automatic dryers would replace 10 or 11 old dryers, thus elimi-nating Nieves, and with dryer operation and inspection being carried on by the twofemale inspectors.There was still work for Nieves prior to the strike when onlyone new dryer was in operation and the same situation prevailed during the strike,after the strike, on April 22, and until at least April 28 or 29.As a matter of PURITANA MANUFACTURING CORPORATION ,535fact, the most accurate date of his job abolition would be May 1, when the thirddryer was installed.46Since Felix Nieves should have been reinstated pursuant to the settlement agree-ment which provided for reinstatement of all strikers, my reasoning and conclusionson this aspect are the same as previously stated hereinabove. I also find thatNieves' job was not abolished until May 1 and but for his union activity, includinghis conjugal relationship with his wife, Felisa, the union leader in the plant, hewould have been reinstated on April 22 and would have worked until May 1, 1965.I find that Felix Nieves was discriminated against in violation of Section 8(a)(1)and (3) of the Act.47W. THE REMEDYHaving found that Respondent has engaged in the aforementioned and describedunfair labor practices, it will be recommended that Respondent cease such conductor any like or related conduct.Customary remedial steps are also recommended,to wit, that Respondent offer the discharged employees, above named, except FelixNieves, reinstatement to their former or to substantially equivalent positions, andmake them whole for loss of earnings in accordance with the remedial policies out-lined in F.W. Woolworth Company,90 NLRB 289, andIsis Plumbing & HeatingCompany,138 NLRB 716. Felix Nieves' loss of earnings are to be computed inthe same manner for the period from April 22 to May 1, 1965 and he is to bemade whole for such period.CONCLUSIONS OF LAW1.Respondent is an employer engaged in interstate commerce within the mean-ing of the Act.2.The Union is -a labor organization within the meaning of the Act.3.Respondent has violated Section 8(a)(1) and (3) of the Act as found here-inabove in this Decision.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in this case, it is recommended that Respondent, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating employees concerning membership in, or activities on behalfof, the International Ladies Garment Workers' Union, AFL-CIO, or any otherunion, or warning or threatening employees of the adverse economic consequencesof membership or activities in the aforementioned or other unions.(b)Granting benefits to employees at a time and for a purpose of interferingwith union activities or organization.(c)Discouraging membership in or activities on behalf of the aforementionedUnion or any other labor organization of its employees by discharging or discrimi-nating against employees with respect to hire, tenure, or terms or conditions ofemployment.(d) In any other like or related manner, interfering with, restraining, or coercingemployees in the exercise of the rights guaranteed in Section 7 of the Act.2.Take the following affirmative action to effectuate the purposes and policiesof the Act.It is to be borne in mind that the dye department, according to Grace, was continu-ously behind schedule and there were also complaints about the quality of the work per-formed thereinWhile two female inspectors might manage three automatic dryers, plustheir inspection work, I am not persuaded that quality and quantity were wholly com-patible with the inspectors operating one automatic machine, six or more old machines,plus inspectionThis was thereason,in my opinion, why Nieves was still employed priorto the strike when only one new machine was in operation.And this is the reason whyhis job was still there until May 147 It is quite apparent that every employee who had signeda unioncard or who hadparticipated in the strike or in picketing was not terminated.This is not a determina-tive consideration.The strike In its inception did not have a union complexion but itwas the injection of the union aspect Into the strike as it progressed that alarmed Re-spondent and it resented this.The hard core union activists among the female employees,who evidently comprised the bulk of the personnel, were the danger, and Felix Nieves, al-though a union activist, was also the husband of the union leader in the plant. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Offer to Felisa Rivera Nieves,IrisDelgado,Maria Eugenia Velez, PlacidaL. Haddock, Edilia Nieves, Nilda Reyes, Rosa Julia Perez, immediate reinstatementto their former or substantially equivalent positions, without prejudice to theirseniority or other rights and privileges, and make them whole for any loss of paysuffered by reason of Respondent's discriminationagainstthem, in the manner andto the extent set forth in the section of this Decision and entitled, above, "TheRemedy."Felix Nieves is to be made whole for anylossof pay suffered in theperiod from April 22 to May 1, 1965.(b)Notify the above-named employees if presently serving in the Armed Forcesof the United States of their right to full reinstatement upon application in accord-ancewith the provisions of the Selective Service Act and Universal Military Train-ing and Service Act, as amended, after discharge from the Armed Forces.(c)Preserve and, upon request, make available to the Board or its agents, forexaminationand copying, all payroll records, social security records, timecards,personnelrecords and reports, and all other records necessary to determine theamount of backpay due, as provided herein.(d) Post at its plant in Puerto Rico, here involved, copies of the attached noticemarked "Appendix." 48Copies of said notice, to be furnished by Region 24,49 shall,after being duly signed by Respondent's representatives, be posted by Respondentimmediately upon receipt thereof, on all floors of its plant where notices to employ-ees are customarily posted.Reasonable steps shall be taken by Respondent toinsurethat said notices are not altered, defaced, or covered by other material.(e)Notify the Regional Director for Region 24, in writing, within 20 days fromthe date of this Decision, what steps Respondent has taken to comply herewith.504e In the event that this Recommended Order is adopted by the Board the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."+eThe notices to be in English and in Spanish.w In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT interrogate our employees about membership in, or activitieson behalf of, the International Ladies Garment Workers'Union, AFL-CIO,or any other labor organization.WE WILL NOT warn or threaten our employees that they will suffer economicor financial loss because of union membership or union activities.WE WILL NOT grant benefits to employees in order to persuade them to stoptheir union activities.WE WILL offer reinstatement to their jobs and backpay for wages lost toFelisa Rivera Nieves, Iris Delgado, Maria Eugenia Velez, Placida L. Haddock,EdiliaNieves,Nilda Reyes, and Rosa Julia Perez.WE WILL offer backpay for wages lost to Felix Nieves for the period pre-scribed in the Trial Examiner's Decision.WE WILL NOT interfere with, restrain, or coerce our employees in the exer-cise of their rights under the law to join or not to join the International LadiesGarment Workers' Union, AFL-CIO, or any other labor organization.PURITANA MANUFACTURING CORP.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material. GREAT DANE TRAILERS, INC.537If employeeshave tinyquestion concerning this notice or compliance with itsprovisions,they may communicatedirectly withthe Board'sRegional Office, P.O.Box 11007, Fernandez Juncos Station,Santurce,Puerto Rico 00910,Telephone724-7171.Great Dane Trailers,Inc.andTruck Drivers and Helpers LocalUnion No. 728.Case 10-CA-603. June 16,1966DECISION AND ORDEROn March 9, 1966, Trial Examiner Robert Cohn issued his Deci-sion in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner'sDecision.He further found that the Respondent had not engaged incertain other unfair labor practices alleged in the complaint.There-after the General Counsel and the Respondent filed exceptions tocertain portions of the Trial Examiner's Decision and the GeneralCounsel filed a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision, the exceptions and brief, and the entirerecord in this case, and finds merit in certain exceptions of the Gen-eral Counsel.Accordingly, the Board adopts the findings, conclu-sions, and recommendations of the Trial Examiner, with the modi-fication noted hereafter.1.We find merit in the General Counsel's assertion that the TrialExaminer erred when he failed to find that Randall Thompson wasdischarged by the Respondent because of his union activities.2.On July 23, 1965, the Respondent interrogated Thompson aboutthe Union and at that time threatened,to close the plant.On Mon-day, July 26, Thompson attended a union meeting and signed aunion authorization card.He also secured a number of union cardsand union literature and distributed the same to employees afterworking hours during the next several days, on the parking lotadjacent to the plant.On the morning following the union meeting,Leadman Burnett, a supervisor, asked Thompson how the unionmeeting went.During this conversation, Burnett named to Thomp-son the employees who attended the union meeting.Later in the159 NLRB No. 39.